LACOMBE, Circuit Judge.
The motion is granted. Celluloid Mfg. Co. v. American Zylonite Co., 34 Fed. 744. The system of code pleading provides a method for “pleading the general .issue” which harmonizes with the other pleadings therein provided for, and which should be followed, since sections 4969 and 914, Rev. St., are to be construed together, and full effect given to both. An answer which contains a general denial of all the averments of the complaint, taken in connection with the provisions of section 4969, to the effect that defendant may, upon the trial, “give special matter in evidence,” secures all rights reserved to defendant under the federal statutes, without the incongruity of combining a code complaint with a common-law plea. Ten days from date of entry of order is given defendant to answer.